                Case 2:20-sw-00921-DB Document 4 Filed 10/08/20 Page 1 of 1

 1 MCGREGOR W. SCOTT
   United States Attorney                                                    FILED
 2 TANYA B. SYED                                                             Oct 08, 2020
   Assistant United States Attorney                                      CLERK, U.S. DISTRICT COURT

 3 501 I Street, Suite 10-100                                          EASTERN DISTRICT OF CALIFORNIA


   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                       EASTERN DISTRICT OF CALIFORNIA
 9

10   In the Matter of the Search of:                 CASE NO: 2:20-SW-0921-DB AND 2:20-SW-0922-
                                                     DB
11   7893 WHISPER WOOD WAY,
     SACRAMENTO CA 95823,                            ORDER TO UNSEAL SEARCH WARRANTS
12                                                   AND SEARCH WARRANT AFFIDAVITS
     and
13
     INFORMATION ASSOCIATED WITH SNAP,
14   INC. (“SNAPCHAT”) ACCOUNTS
     XCALEB619 AND RYANR820 THAT ARE
15   STORED AT PREMISES CONTROLLED BY
     SNAP, INC.
16

17          Upon application of the United States of America and good cause having been shown,
18          IT IS HEREBY ORDERED that the files in the above-captioned matters be, and are, unsealed.
19

20
      Dated:     10/8/2020

21

22

23

24

25

26

27

28


      ORDER TO UNSEAL SEARCH WARRANTS
